Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 In Applicant’s Response to RCE dated 02/01/2021, Applicant amended Claims 1, 25, and 26, and argued against all rejections previously set forth in the Office Action dated 10/30/2020.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-28 under 35 U.S.C. §103 are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel Schneider on 03/09/2021.
The application has been amended as follows:
In the claims:
1. (Currently Amended)  A method, comprising:
receiving, by one or more processors associated with a terminal, one or more user inputs to the terminal while a user is operating a current application;
determining, by the one or more processors associated with the terminal, that the user requires assistance via a system control while the user is operating the current application based at least in part on a manner by which the user interacts with the current application, wherein:
the manner by which the user interacts with the current application is based at least in part on the one or more user inputs to the terminal while the user is operating the current application; 
a determination that the user requires assistance via the system control is performed without the user actively requesting invocation of the system control;
the determination that the user requires assistance via the system control is determined by a background process using the one or more user inputs while the user is operating the current application, wherein the background process runs at a level of an 
the determination that the user requires assistance via the system control is based at least in part on: one or more user interactions with the current application while the user is operating the terminal, and one or more previously stored user interactions with applications or application types; 
in response to the determination that the user requires assistance via the system control, providing, by the one or more processors associated with the terminal, the system control and at least a part of an interface of the current application to be displayed by a screen, wherein: 
the system control is displayed as an overlay to the current application currently running on the terminal; 
the system control is a function of the operating system of the terminal; and
the system control comprises one or more interface elements associated with a current context of the terminal;
receiving, by the one or more processors associated with the terminal, an input to an interface element of the system control; 
determining an operating instruction based at least in part on the input to the interface element of the system control; and
performing, by the one or more processors associated with the terminal, one or more  to execute one or more corresponding functions of the operating system of the terminal.
25. (Currently Amended)  A terminal, comprising:
a display;
one or more processors configured to:
receive one or more user inputs to the terminal while a user is operating a current application;
determine that the user requires assistance via a system control while the user is operating the current application based at least in part on a manner by which the user interacts with the current application, wherein:
the manner by which the user interacts with the current application is based at least in part on the one or more user inputs to the terminal while the user is operating the current application; 
a determination that the user requires assistance via the system control is performed without the user actively requesting invocation of the system control;
the determination that the user requires assistance via the system control is determined by a background process using the one or more user inputs while the user is operating the current application, wherein the background process runs at a level of an operating system, and the operating system runs on the terminal running on the terminal; and
the determination that the user requires assistance via the system one or more user interactions with the current application while the user is operating the terminal, and one or more previously stored user interactions with applications or application types;
in response to the determination that the user requires assistance via the system control, provide the system control and at least a part of an interface of the current application to be displayed by a screen, wherein: 
the system control is displayed as an overlay to the current application currently running on the terminal;
the system control is a function of the operating system of the terminal; and
the system control comprises one or more interface elements associated with a current context of the terminal;
receive an input to an interface element of the system control;
determine an operating instruction based at least in part on the input to the interface element of the system control; and
perform one or more operations based at least in part on the operating instruction to execute one or more corresponding functions of the operating system of the terminal; and
one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions.


(Currently Amended)  A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving, by one or more processors associated with a terminal, one or more user inputs to the terminal while a user is operating a current application;
determining, by the one or more processors associated with the terminal, that the user requires assistance via a system control while the user is operating the current application based at least in part on a manner by which the user interacts with the current application, wherein:
the manner by which the user interacts with the current application is based at least in part on the one or more user inputs to the terminal while the user is operating the current application; and
a determination that the user requires assistance via the system control is performed without the user actively requesting invocation of the system control;
the determination that the user requires assistance via the system control is determined by a background process using the one or more user inputs while the user is operating the current application, wherein the background process runs at a level of an operating system, and the operating system runs on the terminal running on the terminal; and
the determination that the user requires assistance via the system control is based at least in part on: one or more user interactions with the current application while the user is operating the terminal, and one or more previously stored user interactions with applications or application types;
in response to the determination that the user requires assistance via the system control, providing, by the one or more processors associated with the terminal, the system control and at least a part of an interface of the current application to be displayed by a screen, wherein:
the system control is displayed as an overlay to the current application currently running on the terminal; 
the system control is a function of the operating system of the terminal; and
the system control comprises one or more interface elements associated with a current context of the terminal;
receiving, by the one or more processors associated with the terminal, an input to an interface element of the system control; 
determining an operating instruction based at least in part on the input to the interface element of the system control; and
performing, by the one or more processors associated with the terminal, one or more operations based at least in part on the operating instruction to execute one or more corresponding functions of the operating system of the terminal.




Allowable Subject Matter

Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 02/01/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 25, and 26.
Claims 2-24:
	These claims incorporate the allowable subject matter of Claim  1, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.